Title: Sartine to the Commissioners, 26 April 1778
From: Sartine, Antoine Raymond Jean Gualbert Gabriel de
To: First Joint Commission at Paris,Adams, John


      
       Versailles Le 26 Avril 1778
      
      J’ai reçu, Messieurs la Lettre que vous m’avez fait l’honneur de m’écrire le 20 de ce mois.
      Lorsque la Sommation a été faite à Bordeaux, par les Officiers du Siège de l’Amirauté, à la Frégate des Etats-unis, Le Boston; les ordres du Roi n’etoient point encore parvenu dans ce Port, de traiter les Vaisseaux de guerre appartenant à ces Etats, comme ceux des Etats libres—alliés de la France. Ces ordres Se sont croisés, sans doute, avec le Lettre qui vous a été écrite de Bordeaux pour vous faire part de la démarche de l’Amirauté, qui n’aura point eu d’autre Suite aussitôt que les Intentions du Roi auront été connues. Je dois vous observer que dans tous les cas, il sera nécessaire que les Bâtimens Américains qui aborderont dans nos Ports, Se légitiment pour Vaisseaux de guerre des Etats-unis, lorsqu’en effet ils leur appartiendront; car vous n’ig­norez pas que s’ils étoient purement Corsaires, ils rentreroient dans l’ordre des Bâtimens particuliers appartenant à d’autres Etats, qu’on ne force pas à Saluer; mais auxquels les Places et Forteresses ne rendent point de salut, lorsqu’ils le font. J’ai l’honneur d’être avec la plus parfaite considération, Messieurs, votre très humble & très obeissant Serviteur.
      
       de Sartine
      
     